DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 9, it is unclear what us meant by “a virtual resistive load feedback circuit”. While this feature is shown in the drawings and described in the specification, it is unclear what the intended full scope of this term is, as this is not a commonly-used term in the art. It is therefore unclear if the intended scope extends beyond what is shown in the drawings and described or if it is intended to be limited to what is shown in the drawings and described in the specification. 
With respect to claims 10-15, these claims are dependent on claim 9 and are rejected for the same reasons.
Allowable Subject Matter
Claims 1-8 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art odes not disclose or suggest “a dividing circuit, coupled between the output of the summing circuit and the first input of the summing circuit, wherein the output of the summing circuit is coupled to the second input of the amplifier for hysteresis compensation of the piezoelectric actuator device based at least on the voltage monitor output signal and the current monitor output signal” in combination with the remaining elements of claim 1. The prior art does not disclose or suggest “a first input receiving a voltage monitor signal of a power amplifier and a current monitor signal of the power amplifier, the power amplifier receiving a control input signal and providing a power driving signal to a load, the voltage monitor signal comprising a first voltage value corresponding to a voltage of the power driving signal and the current monitor signal comprising a second voltage value corresponding to a current of the power driving signal; a second input coupled to a common value; and an output coupled to a feedback input of the power amplifier, the output comprising a summation of the voltage monitor signal and the current monitor signal” in combination with the remaining elements of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nikolic et al. (US 2012/0046765) discloses a piezoelectric device with a control circuit using voltage and current values being used in the control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837